Matter of Gould (2022 NY Slip Op 06215)





Matter of Gould


2022 NY Slip Op 06215


Decided on November 3, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:November 3, 2022

PM-179-22
[*1]In the Matter of Steven Bennett Gould, an Attorney. (Attorney Registration No. 5474432.)

Calendar Date:October 31, 2022

Before:Lynch, J.P., Clark, Aarons, Ceresia and Fisher, JJ.

Steven Bennett Gould, Rockville, Maryland, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Steven Bennett Gould was admitted to practice by this Court in 2016 and lists a business address in Rockville, Maryland with the Office of Court Administration. Gould has applied to this Court, by affidavit sworn to September 16, 2022, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Gould is ineligible for nondisciplinary resignation because he has failed to fulfill his attorney registration requirements for the most recent biennial period beginning in 2022 (see Judiciary Law § 468-a; Matter of Lee, 148 AD3d 1350, 1350 [3d Dept 2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [3d Dept 2017]; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1).
In reply to AGC's opposition, however, Gould has submitted supplemental correspondence, dated October 26, 2022, in which he advises that he is now current in his New York attorney registration requirements. Furthermore, Office of Court Administration records likewise establish that Gould has duly registered and cured any preexisting registration delinquency. Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Gould is now eligible to resign for nondisciplinary reasons (compare Matter of Tierney, 148 AD3d 1457, 1458 [3d Dept 2017]; Matter of Bomba, 146 AD3d at 1227), we grant the application and accept his resignation.
Lynch, J.P., Clark, Aarons, Ceresia and Fisher, JJ., concur.
ORDERED that Steven Bennett Gould's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Steven Bennett Gould's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Steven Bennett Gould is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Gould is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Steven Bennett Gould shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.